IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 21 EM 2021
 IN THE COURT OF COMMON PLEAS,                  :
 PHILADELPHIA COUNTY,                           :
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 AQUAN SPEARMAN,                                :
                                                :
                     Petitioner                 :


                                       ORDER


PER CURIAM
      AND NOW, this 14th day of May, 2021, Petitioner’s Application for Leave to File

Original Process is GRANTED, and Petitioner’s Application for Extraordinary Relief Under

the Court’s King’s Bench Jurisdiction Motion to Lift Detainer and for Release on House

Arrest is DENIED.